PER CURIAM
Wife appeals from a judgment of dismissal, which was predicated on the trial court’s sua sponte determination that there was a lack of personal jurisdiction, ORCP 21 A(2), with respect to respondent husband, who has never appeared or filed any response in this matter. Wife contends, and we agree, that the trial court erred in rendering that determination. See Osburn v. Pace, 55 Or App 492, 494, 638 P2d 497 (1982) (“The trial court’s sua sponte dismissal for lack of personal jurisdiction over defendant was error. The defense may not be raised on the court’s own motion.”).
Reversed and remanded.